EXHIBIT C LETTER OF TRANSMITTAL Regarding Shares in ASGI MESIROW INSIGHT FUND, LLC Tendered Pursuant to the Offer to Purchase Dated June 22, 2012 THIS LETTER OF TRANSMITTAL MUST BE RECEIVED BY BNY MELLON INVESTMENT SERVICING BY JULY 20, 2012. THE OFFER WILL EXPIRE AT 12:00 MIDNIGHT, EASTERN STANDARD TIME, ON JULY 20, 2012, UNLESS THE OFFER IS EXTENDED. Complete This Letter Of Transmittal And Return To: ASGI MESIROW INSIGHT FUND, LLC c/o Alternative Strategies Group, Inc. P.O. Box 9804 Providence, RI 02940-9814 Attention:Tender Offer Administrator Phone: (800) 305-0816 Fax:(508) 599-7836 1 Ladies and Gentlemen: The undersigned hereby tenders to ASGI Mesirow Insight Fund, LLC, a closed-end, non-diversified, management investment company organized as a limited liability company under the laws of the State of Delaware (the “Fund”), the outstanding shares of limited liability company interest in the Fund or portion thereof (the “Shares”) held by the undersigned, described and specified below, on the terms and conditions set out in the Offer to Purchase, dated June 22, 2012 (the “Offer”), receipt of which is hereby acknowledged in this Letter of Transmittal.THE OFFER AND THIS LETTER OF TRANSMITTAL ARE SUBJECT TO ALL THE TERMS AND CONDITIONS SET OUT IN THE OFFER, INCLUDING, BUT NOT LIMITED TO, THE ABSOLUTE RIGHT OF THE FUND TO REJECT ANY AND ALL TENDERS DETERMINED BY IT, IN ITS SOLE DISCRETION, NOT TO BE IN THE APPROPRIATE FORM. The undersigned hereby sells to the Fund the Shares tendered pursuant to this Letter of Transmittal.The undersigned warrants that it has full authority to sell the Shares tendered hereby and that the Fund will acquire good title to the Shares, free and clear of all liens, charges, encumbrances, conditional sales agreements or other obligations relating to this sale, and not subject to any adverse claim, when and to the extent the Shares are repurchased by the Fund.Upon request, the undersigned will execute and deliver any additional documents necessary to complete the sale in accordance with the terms of the Offer. The undersigned recognizes that under certain circumstances set out in the Offer, the Fund may not be required to repurchase the Shares tendered hereby. The payment of the repurchase amount for the Shares tendered by the undersigned will be made by wire transfer of the Funds to an account designated by the undersigned in this Letter of Transmittal.The undersigned understands that in the event any payment for the Shares tendered hereby is in the form of in-kind distributions, an arrangement for delivery of such securities will be made by the Investment Adviser and notified to the undersigned. The undersigned recognizes that the amount of the payment of the repurchase amount for Shares will be based on the unaudited net asset value of the Fund as of September 30, 2012, subject to an extension of the Offer as described in Section 8 of the Offer.The undersigned further recognizes that if tendering only a portion of its Shares and if the undersigned is an existing Member at the time the Fund’s accountants complete the Fund’s next audit, final adjustments, if any, will be reflected in the audited net asset value of all Fund Shares.It is anticipated that an audit of the Fund’s financial statements will be completed no later than 60 days after March 31, 2013. All authority conferred or agreed to be conferred in this Letter of Transmittal will survive the death or incapacity of the undersigned and the obligation of the undersigned hereunder will be binding on the heirs, personal representatives, successors and assigns of the undersigned.Except as stated in Section 6 of the Offer, this tender is irrevocable. PLEASE FAX OR MAIL (VIA CERTIFIED MAIL, RETURN RECEIPT REQUESTED) TO: ASGI MESIROW INSIGHT FUND, LLC, C/O ALTERNATIVE STRATEGIES GROUP, INC., P.O.
